Citation Nr: 1548841	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic condition, to account for decreased stamina and endurance and bilateral leg pain.

2.  Entitlement to service connection for fibromyalgia with bilateral leg pain, claimed as a chronic condition with decreased stamina and endurance and bilateral leg pain.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder to include sleep issues.  

4.  Whether the reduction of the disability rating from 20 percent to 10 percent for thoracic strain, effective April 1, 2013, was proper.

5.  Entitlement to an evaluation in excess of 20 percent for thoracic strain prior to April 1, 2013, and in excess of 10 percent thereafter.

6.  Entitlement to an evaluation in excess of 10 percent for cervical strain.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 2009 to March 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky, and a January 2013 rating decision from the RO in Winston-Salem, North Carolina.  The February 2012 rating decision deferred a decision on entitlement to service connection for major depressive disorder, continued a 10 percent evaluation for cervical strain, proposed to decrease the evaluation from 20 percent to 10 percent for thoracic strain, confirmed and continued the previous denial for a chronic condition to account for decreased stamina and endurance, now claimed as fibromyalgia to include bilateral leg pain, and denied entitlement to individual unemployability.  The January 2013 rating decision decreased the evaluation from 20 percent to 10 percent for thoracic strain, and denied service connection for major depressive disorder claimed as depression/sleep problems due to fibromyalgia.

The Board notes that the Veteran's claim had been characterized as entitlement to service connection for major depressive disorder.  However, VA treatment records show the Veteran as having other psychiatric diagnoses, including generalized anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder to include sleep issues.  

The issue of entitlement to service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2013 VA Form 9.  The Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for fibromyalgia with bilateral leg pain, claimed as a chronic condition with decreased stamina and endurance and bilateral leg pain, entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder to include sleep issues, whether the reduction of the disability rating from 20 percent to 10 percent for thoracic strain, effective April 1, 2013, was proper, an evaluation in excess of 20 percent for thoracic strain prior to April 1, 2013, and in excess of 10 percent thereafter, an evaluation in excess of 10 percent for cervical strain, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Service connection for a chronic condition to account for bilateral leg pain and decreased stamina and endurance was denied on the merits in an unappealed October 2009 rating decision, on the grounds that there was no evidence to show any treatment for, or a diagnosis of a chronic condition to account for bilateral leg pain and for decreased stamina and endurance. 

2.  The evidence received since the October 2009 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the Veteran's claim for service connection for a chronic condition, to account for decreased stamina and endurance and bilateral leg pain is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102 , 3.156(a), 3.159, 3.326(a).  With regard to the claim for service connection for chronic condition, to account for decreased stamina and endurance and for bilateral leg pain is reopened, the Board is reopening and remanding the claim.  Accordingly, assuming, without deciding, that any error was committed, such error was harmless and will not be further discussed.

New and Material Evidence

The Board recognizes that the RO reopened the matter of service connection for chronic condition, to account for decreased stamina and endurance and for bilateral leg pain in the February 2012 rating decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  

Service connection for a chronic condition to account for bilateral leg pain and decreased stamina and endurance was denied in an October 2009 rating decision, on the grounds that there was no evidence to show any treatment for, or a diagnosis of a chronic condition to account for bilateral leg pain and for decreased stamina and endurance.  The Veteran did not appeal this decision, so the October 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Since the October 2009 rating decision became final, evidence added to the record includes private medical records from Wayne Heart and Internal Medicine, from October 2010 to January 2011.  The Veteran was seen for pain in her legs, and pain all over the body, and was diagnosed with fibromyalgia.  

In this case, the private medical records from Wayne Heart and Internal Medicine are new as they was not previously considered and is also material as they relates to a previously unestablished fact, evidence of treatment for and diagnosis of a chronic disability, and does so in a positive manner, raising a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, new and material evidence having been submitted, the reopening of the previously denied claim was appropriate. 

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim for service connection for a chronic condition, to account for decreased stamina and endurance and bilateral leg pain, is reopened.



REMAND

Initially, the record reflects that a statement of the case (SOC) was issued in June 2013 regarding the claims on appeal.   Following the issuance of the SOC, additional medical evidence consisting of private treatment records from ECU Physicians were submitted to the claims file.  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claims should be reviewed with consideration of all evidence received since the June 2013 SOC, the last RO adjudication in this case.

Also, as the record indicates that the Veteran receives private treatment for her disabilities, any updated private treatment records should be obtained and associated with the claims file.

Regarding the claim for service connection for fibromyalgia with bilateral leg pain, claimed as a chronic condition with decreased stamina and endurance and bilateral leg pain, the Board notes that the Veteran was afforded a VA examination in June 2011.  The examiner noted the Veteran's statements regarding having developed aches and pains while in basic training.  The Veteran was diagnosed with fibromyalgia, but the examiner did not provide an opinion on etiology because there were no medical records available for review.  The examiner provided an addendum opinion in June 2011.  He was asked to state if it was at least as likely as not that the Veteran's fibromyalgia had its etiology during military service, and to provide a rationale.  The examiner stated that "all the military records were reviewed.  There was NO documented diagnosis of fibromyalgia found.  Therefore, I cannot state that the Veteran suffered from fibromyalgia during military service."   

However, it is unclear whether the Veteran's claims file was reviewed, as the examiner only stated that he reviewed the "military records."  In addition, the examiner based the negative opinion solely on the lack of any documentation in the Veteran's service treatment records of any diagnosis of fibromyalgia, which is inadequate.  The examiner did not discuss the Veteran's lay statements regarding her fibromyalgia symptoms during service.  Therefore, a remand is required for a medical opinion based upon a review of the Veteran's claims file and one that includes a complete rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran was afforded a VA examination in August 2011.  The examiner provided a diagnosis of major depressive disorder.  However, no nexus opinion was provided.  Remand for a new VA examination with a medical opinion is necessary in this case.  Id.

On the issue of whether the reduction of the disability rating from 20 percent to 10 percent for thoracic strain, effective April 1, 2013, was proper, the Board notes that the RO reduced the Veteran's disability rating from 20 percent to 10 percent in the January 2013 rating decision.  The Veteran filed a timely notice of disagreement (NOD) with this decision in March 2013.  However, while the RO issued an SOC in June 2013, the SOC did not include the issue of whether the reduction of the disability rating from 20 percent to 10 percent for thoracic strain, effective April 1, 2013, was proper.  Remand is required so that the Veteran may be issued an SOC on that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Moreover, the Board finds that the claim for a rating in excess of 20 percent for thoracic strain prior to April 1, 2013, and in excess of 10 percent thereafter is inextricably intertwined with the issue of the whether the reduction of the disability rating from 20 percent to 10 percent for thoracic strain was proper.  A decision on the reduction issue could change the outcome of the Veteran's claim for an increased rating.  As such, consideration of that matter must be deferred pending resolution of the issue regarding the propriety of the reduction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Regarding the Veteran's claim for an increased rating in excess of 10 percent for cervical strain, the Board notes that the Veteran was afforded a VA examination in June 2011.  At that examination, the examiner found that the range of motion of the cervical spine was within normal limits.  Flexion was 45 degrees, and combined range of motion was 340 degrees.  However, private treatment records from the Goldsboro Spine Center dated February 2013 indicate range of motion testing which showed "significant decrease of normal range of motion" in several ranges including cervical flexion, cervical extension, right lateral cervical flexion, left lateral cervical flexion, right cervical rotation, left cervical rotation.  No results were provided.   However, as the record indicates a worsening of the Veteran's symptoms, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's service-connected cervical strain.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, as the claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a determination of exactly what disabilities are service-connected, and the ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the above-discussed issues are resolved.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private treatment providers who have treated recently treated her for her fibromyalgia, psychiatric, thoracic and cervical strain  conditions.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the claims file.

2.  Schedule the Veteran for a VA fibromyalgia examination to determine the nature and etiology of the Veteran's fibromyalgia with bilateral leg pain.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner must review the Veteran's entire claims file, and should indicate review of the file in the examination report.    

Following a review of the claims file and an examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's fibromyalgia with bilateral leg pain had its onset in service, or is otherwise causally or etiologically related to any incident of active duty service.  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding any her fibromyalgia symptoms during service.  The examiner MUST explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3.  Schedule the Veteran for a VA mental disorders examination.  The examiner must review the Veteran's entire claims file, and should indicate review of the file in the examination report.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Following a review of the claims file and an examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, had its onset in service, or is otherwise causally or etiologically related to any incident of active duty service.  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and MUST explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

4.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of her service-connected cervical strain.  The examiner must review the Veteran's entire claims file (to include 2013 private treatment records from Goldsboro Spine Center), and should indicate review of the file in the examination report.  All indicated studies, including radiological testing, should be conducted.   A complete medical history should be elicited.  The examiner must describe in detail the current signs, symptoms, and manifestations of the service-connected cervical strain.  Findings must include descriptions of any associated neurological problems as objectively found, such as radiculopathy.

5.  Issue the Veteran an SOC with respect to the issue of whether the reduction of the disability rating from 20 percent to 10 percent for thoracic strain, effective April 1, 2013, was proper.  The Veteran should be advised of the need to file a Substantive Appeal following the issuance of the SOC if she wishes to complete an appeal as to this claim.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include consideration of all evidence received subsequent to the June 2013.  If the benefits sought on appeal remain denied, furnish the Veteran and her attorney an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


